McMurray, Presiding Judge.
A petition alleging the delinquency of appellant S. P., a juvenile, was filed in the Juvenile Court of Emanuel County. The petition alleged a “Violation of the Georgia Controlled Substances Act,” possession of cocaine. S. P. brings this appeal from an order of the juvenile court transferring the case to the Superior Court of Emanuel County for prosecution- Appellant’s sole enumeration of error contends that the juvenile court erred in determining that “[t]here are reasonable grounds to believe that [appellant] is not committable to an institution for the mentally retarded or the mentally ill.” Held:
“In order to transfer a delinquency case for criminal prosecution, the juvenile court must determine that ‘there are reasonable grounds to believe that:. . . (B) The child is not committable to an institution for the mentally retarded or mentally ill . . .’ OCGA § 15-11-39 (a) (3). Such a determination must, of course, be supported by competent evidence, and the burden of presenting such evidence lies with the state. See In the Interest of T. J. M., 142 Ga. App. 415 (236 SE2d 152) (1977). See also C. L. A. v. State of Georgia, 137 Ga. App. 511 (3) (224 SE2d 491) (1976).” L. K. F. v. State of Ga., 173 Ga. App. 770 (2), 771 (328 SE2d 394).
In the case sub judice, the record contains no probative evidence supporting the juvenile court’s conclusion that “[t]here are reasonable grounds to believe that [S. P.] is not committable to an institution for the-mentally retarded or the mentally ill.” Contrary to the State’s argument, we do not view the underlying delinquent act and subse*830quent escapes of S. P. as proof that S. P. was not committable to an institution for the mentally retarded or mentally ill. Additionally, we note that the remainder of the evidence, relied upon by the State, lacked probative value because the evidence was hearsay or constituted the observations of a juvenile court service worker who acknowledged his lack of qualifications in the field of mental health. We believe the most appropriate disposition of the case is to vacate the judgment of the juvenile court and remand for a new hearing on the matter. As this concludes the present appeal, in order to prompt an appellate review of some further order entered by the juvenile court, a new notice of appeal must be filed.

Judgment vacated and case remanded with direction.


Carley, C. J., Deen, P. J., Banke, P. J., Birdsong and Sognier, JJ., concur. Pope, Benham and Beasley, JJ., dissent.